Citation Nr: 0127496	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  96-14 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a neck disorder 
characterized by pain.

3.  Entitlement to service connection for a left shoulder 
disorder, to include arthritis.  

4.  Entitlement to a higher staged rating for post-traumatic 
stress disorder (PTSD), on appeal from the initial grant of 
service connection, evaluated as 10 percent disabling from 
March 3, 1994, and as 30 percent disabling from June 6, 1998.

5.  Entitlement to a higher staged rating for maxillary and 
ethmoid sinusitis with retro-orbital headaches and allergic 
rhinitis, on appeal from the initial grant of service 
connection, evaluated as noncompensable from October 1, 1992, 
and as 10 percent disabling from May 15, 1996.  

6.  Entitlement to a compensable rating for deviated nasal 
septum, on appeal from the initial grant of service 
connection.

7.  Entitlement to a higher staged rating for degenerative 
disc disease and joint disease of the lumbosacral spine, on 
appeal from the initial grant of service connection, 
evaluated as 10 percent disabling from October 1, 1992, and 
as 20 percent from June 6, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran was separated from active duty in September 1992 
following over 21 years and 7 months of active service.  

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  In a June 1994 rating decision, inter 
alia, the RO denied the veteran's claims of entitlement to 
service connection for tinnitus, entitlement to service 
connection for a left shoulder disorder, and entitlement to 
service connection for a neck disorder characterized by pain.  
In the same decision, the RO denied a claim of entitlement to 
service connection for allergies, but granted entitlement to 
service connection for maxillary and ethmoid sinusitis with 
retro-orbital headaches, and assigned a 0 percent evaluation 
to that disorder effective from October 1, 1992.  The RO also 
granted entitlement to service connection for residuals of a 
back injury, characterized as degenerative disc disease of 
L5-S1, and assigned a 0 percent evaluation to that disorder 
effective from October 1, 1992.  The RO also granted 
entitlement to service connection for a deviated nasal septum 
and assigned a 0 percent evaluation to that disorder 
effective from October 1, 1992.  

In a March 1995 rating decision, the RO determined that there 
was clear and unmistakable error in the June 1994 rating 
decision in that it failed to properly assign a 10 percent 
evaluation to the veteran's degenerative disc disease of the 
L5-S1 spine, effective from October 1, 1992.  In that 
decision, the RO also denied entitlement to service 
connection for arthritis of the left shoulder.  

In a February 1996 decision, the RO granted a claim of 
entitlement to service connection for post-traumatic stress 
disorder and assigned a 0 percent evaluation to that 
disorder, effective from March 3, 1994.  

In a September 1996 decision, the RO increased the disability 
evaluation of service-connected maxillary and ethmoid 
sinusitis with retro-orbital headaches from 0 percent to 10 
percent effective from May 15, 1996.  

In a March 1998 rating decision, the RO increased the 
evaluation for post-traumatic stress disorder from a 0 
percent evaluation to a 10 percent evaluation effective from 
March 3, 1994.  

In a June 1999 rating decision, the RO increased the 
evaluation for post-traumatic stress disorder from a 10 
percent to a 30 percent evaluation effective from June 6, 
1998.  In the same decision, the veteran's claim of 
entitlement to service connection for allergies was granted 
and made a part of the maxillary and ethmoid sinusitis with 
retro-orbital headaches for rating purposes; the 10 percent 
disability evaluation for that disorder was continued.  The 
evaluation of the veteran's degenerative disc disease and 
joint disease of the lumbosacral spine was increased from a 
10 percent disability evaluation to a 20 percent evaluation 
effective from June 6, 1998.  The veteran ultimately 
perfected the appeals listed on the first page of this 
decision.  

In the veteran's Application for Compensation and Pension, VA 
Form 21-526, filed in May 1993, there was included a claim of 
entitlement to service connection for residuals of an upper 
back injury.  This claim has yet to be addressed and is 
referred to the RO for appropriate action.  

The claims of entitlement to service connection for a neck 
disorder characterized by pain, entitlement to service 
connection for a left shoulder disorder, and entitlement to a 
higher staged rating for post-traumatic stress disorder will 
be the subject of the remand below.  

FINDINGS OF FACT

1.  The veteran currently has tinnitus secondary to chronic 
noise exposure in service.

2.  Since the veteran's separation from service, his 
maxillary and ethmoid sinusitis with retro-orbital headaches 
and allergic rhinitis has been productive of no more that 
moderate symptoms with discharge, crusting or scabbing and 
infrequent headaches; and/or no more than three to six 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge, without the need for prolonged 
antibiotic treatment, without any clinically documented 
incapacitating episodes requiring bed rest and treatment by a 
physician, and without polyps.  

3.  The veteran's service-connected deviated nasal septum is 
not shown to be productive of marked interference with 
breathing space, a 50 percent obstruction of the nasal 
passage on both sides, or complete obstruction on one side.

4.  Prior to May 7, 1997, the veteran's low back disorder, 
was manifested by x-ray evidence of degenerative disc and 
joint disease without neurologic signs or symptoms and with 
no more than slight limitation of motion of the lumbar spine, 
including limitation due to pain on use or during flare-ups, 
without muscle spasm or loss of lateral spine motion.

5.  From May 7, 1997, the veteran's low back disorder has 
been characterized by infrequent episodes of radiating pain, 
no more than moderate limitation of motion, including 
limitation due to pain on use or during flare-ups, and 
possible muscle spasm on one occasion.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  The criteria for an evaluation of 10 percent, and no 
more, have been met for maxillary and ethmoid sinusitis with 
retro-orbital headaches and allergic rhinitis since the 
veteran's separation from service.  38 U.S.C.A. §§ 1155, 
5110(a) (West 1991); 38 C.F.R. §§ 3.400(b)(2), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.9, 4.10, 4.97, Diagnostic Codes 6511, 6513, and 
6522 (1996-2001).  

3.  The criteria for a compensable rating for a deviated 
nasal septum have not been met.  38 U.S.C.A. 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 6502 (1996 
and 2001).

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease and joint disease of the 
lumbosacral spine were not met before May 7, 1997.  38 
U.S.C.A. §§ 1155, 5110(a) (West 1991); 38 C.F.R. §§ 
3.400(b)(2), 4.1, 4.2, 4.3, 4.6, 4.7, 4.9, 4.10, 4.40, 4.45, 
4.59, 4.97, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 
(2001).  

5.  The criteria for an evaluation of 20 percent, and no 
more, for degenerative disc disease and joint disease of the 
lumbosacral spine were met from May 7, 1997.  38 U.S.C.A. §§ 
1155, 5110(a) (West 1991); 38 C.F.R. §§ 3.400(b)(2), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.9, 4.10, 4.40, 4.45, 4.59, 4.97, 
Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  In 
May 1993, the veteran submitted a series of original claims 
for service connection utilizing VA Form 21-526, Veteran's 
Application for Compensation and Pension.  The current claims 
for service connection were initiated through filing of the 
appropriate form.  The claims for higher evaluations have no 
specific application form designated or required.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  Throughout 
the development of this appeal the veteran provided 
information as to the location of his treatment records and 
provided copies of pertinent VA medical records himself.  
Furthermore, he was advised by the RO of the type of evidence 
lacking to demonstrate entitlement to the service connection 
and higher evaluation claims at issue in the July 1994, March 
1995, February 1996, September 1996, March 1998, June 1999, 
and January 2001 notices of rating decisions; the July 1995 
and September 1996 statements of the case; and the September 
1996, March 1998, June 1999, January 2001, and August 2001 
supplemental statements of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The veteran has provided copies of his VA 
treatment records, and with one exception has given no 
indication that there are any other relevant records 
available.  With the exception of the likely existence of 
evidence relating to the claim of entitlement to a higher 
evaluation for PTSD, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  The PTSD claim will be addressed in the remand 
below.

Additionally, the veteran was afforded pertinent VA 
examinations in July 1993, August 1993, September 1995, May 
1996, May 1997, June 1998, July 1998, and September 2000.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  With the exception of the 
claims to be remanded, there is more than sufficient evidence 
of record to decide the claims properly and fairly.

Finally, there is no prejudice to the veteran in deciding the 
claims on the merits of entitlement to service connection for 
tinnitus, entitlement to a disability evaluation in excess of 
10 percent for maxillary and ethmoid sinusitis with retro-
orbital headaches and allergic rhinitis, entitlement to a 
higher staged disability evaluation for degenerative disc 
disease and joint disease of the lumbosacral spine, and 
entitlement to a compensable disability evaluation for 
deviated nasal septum, because he has been told what the 
requirements are to establish those claims and has been 
provided ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate those claims.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

With the exception of the claims to be remanded, the 
requirements of the VCAA have been substantially met by the 
RO, and there would be no possible benefit to remanding the 
remaining claims to the RO for its consideration of the 
requirements of the VCAA in the first instance.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  A remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  There is no prejudice in the Board's 
consideration of the regulations in the first instance, as 
they do not provide additional substantive rights beyond 
those provided by the VCAA.  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service connection

A.  Tinnitus

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service medical records contain no reference to complaints, 
diagnosis or treatment of tinnitus.  In May 1993, the veteran 
filed an initial claim for service-connected benefits, 
including a claim for service connection for tinnitus.  

The report of an August 1993 VA Audio-Ear Disease examination 
disclosed, by history, that the veteran had been a Gunnery 
Sergeant in the Marines, and although his primary duties were 
on teletype/communications, during his term in Vietnam, he 
had significant exposure to aircraft, combat bases, 
explosives and rifles.  In addition to reporting a hearing 
loss, the veteran also reported a buzzing type of tinnitus, 
which was claimed to be worse on the left than the right, and 
mainly noticeable during the night time hours.  The veteran 
reported during the audiology examination a constant ringing 
in the left ear only that changed pitch.  The veteran 
indicated that the onset of tinnitus was 5 to 6 years prior 
to the examination, that it was constant, and that it caused 
him difficulty in getting to sleep.  He indicated that the 
pitch varied from "electrical buzzes" to ringing.  Physical 
examination revealed a normal appearing ear, external canal, 
tympanic membrane and mastoid.  Tympanograms were normal 
bilaterally.  Following examination, the diagnosis was 
"tinnitus, worse in the left ear than the right, most likely 
related to chronic noise exposure, which was primarily during 
[the veteran's] years in military service."

The service medical records do not contain evidence of 
tinnitus.  However, the veteran reported a constant buzzing 
or ringing on his initial post-service examination.  He is 
competent to testify to the complaints of constant buzzing or 
ringing in his ears because that is within any lay person's 
ability to observe; it is not a medical diagnosis and does 
not require medical expertise to state the observation.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  In addition, 
his statements are credible.

The veteran now has tinnitus that was attributed by the VA 
examining physician as most likely the result of acoustic 
trauma that the veteran experienced in service.  VA must 
decide this claim on the basis of whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  In this case, there is a 
competent medical opinion supporting the veteran's claim.  
The evidence for and against the veteran's claim is at least 
in equipoise, and service connection for his tinnitus is 
granted.  38 C.F.R. § 3.102 (2001).



III.  Higher Initial Evaluations

A.  Sinusitis, Orbital Headaches, Allergies, and Deviated 
Nasal Septum

1.  Factual Background

Service medical records contain a well-documented history of 
treatment for sinusitis.  Maxillary, ethmoid sinusitis was 
diagnosed in May 1987.  The veteran was last treated in 
service for sinusitis in February 1990.  X-rays at the time 
showed a mucosal thickening of the right maxillary sinus.  

Upon VA examination in July 1993, the veteran reported by 
history that in 1989, while on active duty in Okinawa, he 
experienced retro-orbital pressure and headaches.  An x-ray 
diagnosis had been made of sinusitis.  He had been treated 
with antibiotics but his symptoms persisted, recurring at 
least once annually, with episodes lasting an average of one 
month.  The veteran reported that these episodes had been 
accompanied by pain beneath the right eye, nasal drainage and 
nasal obstruction, and frequently accompanied by sore throats 
secondary to drainage.  The veteran also reported by history 
that in 1979 he had been attacked by muggers.  He was knocked 
to the pavement and sustained an injury to his nose and right 
knee.  

On examination, the nasal vestibule, floor of the nose, 
inferior meatus, inferior turbinates, middle meatus and 
middle turbinate were normal.  The nasal septum was deviated 
50 percent to the left.  The spheno-ethmoidal recess was 
unable to be physically examined, but x-rays showed clouding 
of the ethmoid sinuses.  The olfactory area and superior 
turbinates were normal.  Examination of the paranasal sinuses 
revealed that the right maxillary sinus did not 
transilluminate, and the left maxillary sinus 
transilluminated only minimally.  Sinus x-ray showed clouding 
of the right maxillary and ethmoid sinuses consistent with 
sinusitis.  There were no air fluid levels seen and no bony 
abnormalities.  X-ray diagnosis was maxillary and ethmoid 
sinusitis.  The pertinent examination diagnoses were chronic 
maxillary and ethmoid sinusitis, right greater than left; 
deviated nasal septum to the left, probably due to trauma; 
and retro-orbital headaches due to the chronic sinusitis.  

In a June 1994 rating decision, inter alia, the RO denied a 
claim of entitlement to service connection for allergies, but 
granted entitlement to service connection for maxillary and 
ethmoid sinusitis with retro-orbital headaches, and assigned 
a 0 percent evaluation to that disorder effective from 
October 1, 1992.  The RO also granted entitlement to service 
connection for a deviated nasal septum and assigned a 0 
percent evaluation to that disorder effective from October 1, 
1992.  

In a December 1994 VA outpatient treatment record, the 
veteran complained of sinus pain and post nasal drip.  His 
right frontal sinuses were tender.  There were no enlarged 
nodes, and the pharynx was clear.  The assessments included 
sinusitis and viral syndrome.  An antibiotic was prescribed.  
On follow-up later that month, the veteran reported he still 
had sinus pain  He had white rhinorrhea and some blood.  On 
examination, he was afebrile and there were no enlarged 
nodes.  Sinuses and tympanic membranes were clear, as was the 
pharynx.  The assessment was sinusitis, bacterial resolved, 
questionable chronic allergic.  X-rays of sinuses were noted 
to have been done.

In February 1995, the veteran was seen for a scheduled 
appointment.  He complained of a sinus infection, itchy eyes, 
and post nasal drip.  On examination, there were no enlarged 
nodes, sinuses were nontender, and lungs were clear.  The 
assessment was sinusitis, bacterial versus allergic versus 
both.  Antibiotics were prescribed.

In March 1995, the veteran sought VA outpatient treatment for 
complaints of sinus congestion.  He complained as well of 
earache, headache, and neck pain.  He complained of sinus 
pain, itchy eyes, and post nasal drip.  The diagnostic 
impressions included chronic sinusitis.  Sudafed was 
recommended.

A July 1995 VA outpatient treatment note shows the veteran 
complained of problems with his sinuses and headaches.  He 
complained of an occasional clot from his nose and 
occasionally green discharge.  On examination, his sinuses 
were slightly tender, and there was a purulent drip.  The 
assessment was allergic rhinitis and acute sinus infection.  
An antibiotic was prescribed.

In October 1995, the veteran reported his sinusitis was doing 
better since he did not have to mow the lawn.  He reported no 
recent sinus infection.  The assessment was remote sinusitis 
and allergic rhinitis.  His medications were renewed, and he 
was to follow up in four months.  In April 1996, he was seen 
for follow-up.  He had no facial tenderness, and no 
complaints were recorded.  The assessment was chronic 
sinusitis.  He was to continue present medications and return 
in five months.

In May 1996, the veteran underwent VA examination of his nose 
and throat.  He reported rhinitis and sinus problems over the 
previous 20 years.  He noted a history of profuse postnasal 
drip, nasal obstruction, nasal discharge, and almost constant 
scratchy sore throat, worse on awakening because of mouth 
breathing.  In addition, he reported almost constant feelings 
of pressure behind and between the eyes and in the face.  He 
noted that the symptoms were worse when there was full 
pollination of plants and also in high humidity because of 
the increasing molds.  He reported alternating between Afrin 
nasal spray with an inhaler of a steroid like Beconase.  
Examination of the ear, nose, and throat showed evidence of 
marked postnasal drip and bilateral nasal obstruction with a 
nasal mucoid discharge present and also some degree of mouth 
breathing.  The septum was in the midline.  No polyps were 
seen.  Transillumination disclosed some opacity of the 
maxillary sinuses.  X-rays of the sinuses of May 15, 1996, 
demonstrated right maxillary sinusitis.  The pertinent 
diagnoses were "chronic rhinitis and right maxillary 
sinusitis, probably allergic."

In a September 1996 rating decision, the RO increased the 
disability evaluation of the service-connected maxillary and 
ethmoid sinusitis with retro-orbital headaches from 0 percent 
to 10 percent effective from May 15, 1996.  

The veteran underwent VA examination in May 1997.  In the 
report of that examination, it was noted by history that he 
had sinus problems and sinus headaches for over 22 years.  He 
complained of difficulty breathing through the nose with 
mouth breathing, stuffy nose, sneezing spells, and itching 
eyes.  It was noted that he was taking Afrin and Beconase 
inhaler, and on occasion took antibiotics when the secretion 
from the nose became purulent.  The veteran further reported 
shortness of breath when he had difficulty breathing through 
his nose and that this was associated with the deviated nasal 
septum that made the sinus condition worse.  Ear, nose, and 
throat examination showed no significant nasal deformity.  
There was a moderate degree of bilateral nasal obstruction 
with mild mucopurulent discharge, mostly through the right 
nostril.  The nasal vestibule was normal.  The nasal septum 
appeared to be in the midline and there were no signs of 
polyps.  The oropharynx and the throat showed evidence of 
minimal postnasal discharge.  The soft palate as well as the 
posterior wall of the oropharynx was slightly hyperemic.  X-
rays of the sinuses dated on May 7, 1997, were negative for 
sinusitis; the radiologist stated that the septum was in the 
midline.  The pertinent diagnoses were chronic perennial 
rhinitis, probably allergic; history of chronic headaches; 
history of sinusitis and deviated septum, not found on the x-
ray of the sinuses on May 7, 1997.  

In July 1997, the veteran underwent another VA examination of 
his nose and sinuses.  It was noted that he had lost no time 
from work because of his sinus trouble.  The veteran stated 
that there had been no increase in his symptoms since being 
seen two months before, and that his history was basically 
the same.  On examination, there were no unusual features in 
the nose and throat.  The nasal passages were open and no 
nasal deviation was apparent.  The mucous membranes were 
slightly hyperemic but no polyps or exudates were seen.  
There was no tenderness when pressure was applied over the 
frontal or maxillary sinuses.  The throat showed no 
inflammation or evidence of mucous accumulation in the 
posterior pharynx.  X-rays of May 7, 1997 were noted to have 
been negative for sinusitis.  The diagnoses were "chronic 
allergic rhinitis," and "no evidence of sinusitis at this 
time."  

In June 1998, the veteran underwent another VA examination of 
his nose and sinuses.  It was noted that he had been treated 
with antihistamines which relieved his symptoms, had been put 
on Claritin and Doxepin.  Examination revealed no evidence of 
septal deviation.  There was no purulent discharge or polyps.  
There were no abnormalities of the sinus ossea.  Oral cavity 
and oropharynx were unremarkable.  The diagnosis was allergic 
rhinitis, under control on Doxepin.

In a June 1999 rating decision, the veteran's claim of 
entitlement to service connection for allergies was granted 
and made a part of the maxillary and ethmoid sinusitis with 
retro-orbital headaches for rating purposes.  The 10 percent 
disability evaluation for that disorder was continued.  

VA outpatient treatment records show that the veteran 
complained of sinus congestion and low grade fever in 
December 1999.  He reported this occurred three times a year.  
His temperature was 99.5 degrees Fahrenheit.  The assessment 
was sinusitis, and antibiotic was prescribed.  In March 2000, 
the veteran called, reporting the occurrence of a significant 
sinus infection.  He said he had fever, facial pain, and a 
lot of pharyngeal drainage.  The plan was a course of 
Azithromycin and three days of prednisone.  In June 2000, the 
veteran again called and reported a recurrence of sinusitis.  
A course of antibiotics was prescribed.


2.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2001).  

These appeals being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.

The RO has considered and assigned staged ratings.  The 
appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.

An evaluation of the level of the disability includes 
consideration of the functional impairment in the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2001).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

a.  Maxillary and Ethmoid Sinusitis with Retro-orbital 
Headaches and Allergic Rhinitis, evaluated as 
noncompensable from October 1, 1992, and as 10 percent 
disabling from May 15, 1996

The severity of the veteran's service-connected ethmoid and 
maxillary sinusitis is currently evaluated for VA 
compensation purposes under 38 C.F.R. § 4.97, Diagnostic Code 
6511-6513.  In the assignment of diagnostic code numbers, 
hyphenated diagnostic codes may be used.  38 C.F.R. § 4.27.  
Injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  Id.

Diagnostic Code 6511 is for ethmoid sinusitis, and Diagnostic 
Code 6513 is for maxillary sinusitis.  Both are evaluated 
under the same rating criteria.  Separate evaluations under 
each of these codes are not appropriate because the rule 
against pyramiding of benefits mandates that "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  38 C.F.R. § 4.14 
(2001); Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) ("The critical 
element is that none of the symptomatology . . . is 
duplicative of or overlapping with the symptomatology of the 
other . . . conditions.").  

The RO has taken into account the fact that the rating 
criteria for evaluating sinusitis and allergic rhinitis 
changed during the pendency of this appeal.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Prior to October 7, 1996, the criteria for evaluation of 
ethmoid and maxillary sinusitis at 38 C.F.R. § 4.97, 
Diagnostic Code 6511 and 6513, provided a noncompensable 
evaluation for x-ray manifestations only and mild or 
occasional symptoms.  A 10 percent evaluation was warranted 
for moderate symptoms with discharge, crusting or scabbing 
and infrequent headaches.  A 30 percent evaluation required 
severe symptoms with frequently incapacitating recurrences, 
severe and frequent headaches, and a purulent discharge or 
crusting reflecting purulence.  A 50 percent evaluation was 
warranted if the condition was postoperative, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.

The RO increased the veteran's evaluation for sinusitis to 10 
percent disabling as of the date of a May 1996 VA 
examination.  Prior to that date, the veteran's examinations 
and treatment records showed no symptoms on July 1993 VA 
examination; resolved sinusitis in December 1994; no 
observations of abnormality in February 1995; complaints but 
no physical findings in March 1995; slightly tender sinuses 
and a post nasal drip in July 1995; and no recent infection 
in October 1995.  On this evidence, the veteran's sinusitis 
appears to be manifested by no more than x-ray evidence with 
mild or occasional symptoms.  Although the veteran did have 
complaints, his physical assessment was, on all occasions but 
two, negative for signs of the complaints.  However, the 
veteran did periodically seek treatment, and his complaints 
infrequently included headaches.  On at least one occasion 
during that time, an antibiotic was prescribed.  Accordingly, 
under the old rating criteria, giving the benefit of any 
reasonable doubt to the veteran, his chronic sinusitis met 
the criteria for a rating of 10 percent based on moderate 
symptoms with discharge and infrequent headaches from the 
date that service connection was established.

However, the preponderance of the evidence is against a 
rating higher than 10 percent under the old criteria, because 
there is absolutely no evidence of severe symptoms with 
frequently incapacitating occurrences or severe and frequent 
headaches.

As of October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 6511 
and 6513 provided that ethmoid and maxillary sinusitis 
warranted a noncompensable evaluation if detected by x-ray 
only.  A 10 percent evaluation is warranted for 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 3 
to 6 nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  A 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year requiring prolonged (lasting 
4 to 6 weeks) antibiotic treatment, or more than six 
nonincapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting.

Additionally, since the October 1996 amendments, a 10 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides, or complete obstruction 
on one side.  A 30 percent evaluation is warranted if polyps 
are demonstrated.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2001).

A clear preponderance of the evidence of record is against an 
evaluation in excess of 10 percent for the veteran's 
sinusitis and allergic rhinitis disorder with retro-orbital 
headaches, under either the old criteria from May 1996 or 
under the new criteria from October 1996.  The veteran is not 
shown by any competent clinical evidence to have met or even 
closely approximated the criteria for a 30 percent evaluation 
for sinusitis under either the old or newer schedular 
criteria.

Specifically, the veteran is not shown under the old criteria 
to have severe symptoms with frequently incapacitating 
recurrences with severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence.  Under the new 
criteria, the veteran is not shown to have three or more 
incapacitating episodes per year (episodes requiring bed rest 
and treatment by a physician) requiring 4 to 6 weeks of 
antibiotic treatment or more than six nonincapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  Outpatient 
treatment records document that the veteran was treated on 
one occasion in 1999 for sinusitis, and on two occasions in 
2000 for sinusitis.  The medications prescribed for the 
veteran's symptoms have been an over-the-counter medication, 
Afrin; a steroid based spray, Beconase; and an allergenic, 
Claritin.  There is only mention of occasional treatment by 
antibiotics, approximately once per year.  In July 1997, it 
was noted that the veteran had lost no time from work because 
of his sinus trouble.  

Analyzing the veteran's claim under the diagnostic criteria 
for allergic rhinitis, he nonetheless fails to manifest the 
criteria necessary for even a 10 percent evaluation because 
he is not shown to have a greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  A 30 percent evaluation for allergic rhinitis 
would require polyps and no nasal polyps are demonstrated in 
any clinical evidence on file.  A 20 percent evaluation is 
warranted for granulomatous rhinitis with granulomatous 
infection, but no such infection is documented in the 
clinical evidence on file.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6524 (2001).  Under the circumstances of this case, and 
upon review of clinical evidence on file and the schedular 
criteria for evaluation of diseases of the nose and throat, 
the Board can find no basis to grant an evaluation in excess 
of 10 percent for service-connected maxillary and ethmoid 
sinusitis with retro-orbital headaches and allergic rhinitis 
since May 1996.  The preponderance of the evidence is against 
the claim for a higher evaluation, and the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).

On the other hand, the evidence of record discloses that the 
same sinus symptomatology has been manifested, both in degree 
and kind, during and since the veteran's separation from 
service on September 30, 1992.  That is, since his separation 
from service, the veteran's sinus disorder has been 
productive of no more that moderate symptoms with discharge, 
crusting or scabbing and infrequent headaches, and/or no more 
than three to six episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge, 
without the need for prolonged antibiotic treatment, and 
without polyps. 

Accordingly, the veteran's staged rating for sinusitis must 
be increased to 10 percent disabling from the initial grant 
of service connection, and a rating higher than 10 percent 
from May 1996 must be denied.


b.  Deviated Nasal Septum

When the veteran initiated his claim, a deviated nasal septum 
was evaluated as non-compensably disabling with only slight 
symptoms present.  A traumatic deviated septum (characterized 
then as a deflection of the nasal septum) with marked 
interference with breathing space was assigned a 10 percent 
rating, the highest rating under this code.  38 C.F.R. Part 
IV, Diagnostic Code 6502, in effect prior to October 1996.  
As was the case with sinusitis, the criteria to evaluate a 
deviated nasal septum was changed, effective in October 1996.  
Presently, a 10 percent rating may be assigned when the 
evidence shows the presence of a 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  Diagnostic Code 6502.

As previously observed, when the criteria for evaluating a 
disability changes during the course of an appeal, it 
necessary to apply the version most favorable to the veteran 
from the effective date of the new regulation.  Here, the 
record shows that the RO considered both the old and the new 
criteria in evaluating the veteran, and nevertheless 
determined that a compensable evaluation for this disability 
was not warranted in either case.  The Board must also 
consider both criteria.

As set forth above, the record shows that, when examined in 
1993, the veteran's nasal septum was shown to be deviated 50 
percent to the left.  There was no indication then or in any 
subsequent record that there was then or is now either a 50 
percent obstruction of the nasal passage on both sides or a 
complete obstruction on one side as would be required to 
satisfy the criteria for a compensable evaluation under the 
newer criteria.  Likewise, even considering the veteran's 
complaint that his deviated nasal septum exacerbates his 
sinus disorder, there is no evidence of a marked interference 
with breathing space as would be required for a compensable 
evaluation under the old criteria.  In fact, in May 1996 and 
May 1997, the septum was found to be in mid-line; no nasal 
deformity was found in May 1997, and a deviated nasal septum 
was diagnosed by history only.  No nasal deformity was found 
in July 1997, and no evidence of septal deviation was found 
in June 1998.  Under these circumstances, a basis upon which 
to assign a compensable evaluation for the veteran's deviated 
nasal septum has not been presented, and his appeal in this 
regard is denied.  The benefit of the doubt rule is not for 
application, as the preponderance of the evidence is 
overwhelmingly against the claim.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).


B.  Lumbar Spine Disorder

1.  Factual Background

Upon VA examination in July 1993, the veteran reported by 
history that six years before he had experienced back pain 
during heavy lifting.  The pain was located between his 
scapulae and was aggravated by running, bending, or sleeping 
in the wrong position.  The veteran alleged that his back 
pain had been progressive.  X-rays of the lumbar spine and 
dorsal spine showed minimal degenerative changes.  There was 
a narrowing of the disk space at the level of L5-S1 with a 
tendency for spondylolisthesis at the same level.  Evidence 
of spondylosis was also seen.  Upon examination, flexion was 
104 degrees.  Extension was 10 degrees.  Rotations to the 
left and to the right were each 20 degrees.  The ability to 
bend the back was also limited 20 degrees bilaterally.  The 
diagnoses were degenerative vertebral disk disease with 
spondylosis and spondylolisthesis, L5-S1; and early 
degenerative arthritis of the spine.  

On May 7, 1997, the veteran underwent VA examination of his 
spine.  He reported by history, low back pain for over 10 
years before his retirement.  The pain was described as a 
constant feeling of pressure, aggravated when the veteran 
stood for more than one to one and one-half hours.  The 
veteran had noticed that for the last several years the pain 
had been radiating down the left leg, along the left buttock 
and down the left calf associated with some numbness and some 
tingling sensation.  The veteran stated that he tried to 
avoid nonsteroidal anti-inflammatories because he was taking 
antidepressants.  He indicated that he occasionally had to 
take Motrin because of the persistence and the severity of 
the pain.  The veteran added that his nerves were worse 
because of the insomnia sometimes associated with the low 
back pain.  Upon examination, the veteran was noted to be 
freely ambulatory in no acute distress.  His carriage, 
posture, and gait were normal.  Examination of the 
lumbosacral spine revealed no postural abnormalities or fixed 
deformities.  The veteran complained of pain during the 
application of pressure by the examiner with the fingers on 
the paravertebral areas of the lumbar spine, and it appeared 
to the examiner that there may have been some sign of spasm.  
Neurologically, there was noted to have been the above 
reported pain from the lower back across the left buttock 
(gluteal area) and going down the lateral aspect of the left 
leg, all the way down the mid-calf laterally.  The deep 
tendon reflexes (DTRs) were 2+ bilaterally.  The range of 
motion of the lumbosacral spine was restricted due to pain as 
follows:  flexion 50 degrees; extension 25 degrees; lateral 
flexion 30 degrees bilaterally; on rotation, 30 degrees to 
the right and 25 degrees to the left.  Straight leg raising 
was positive at 75 degrees bilaterally and the DTRs were 2+ 
bilaterally.  X-rays of the lumbosacral spine of May 7, 1997, 
gave an impression of degenerative changes of the spine, 
minimal with spondylolisthesis Grade I-II at the level of L5-
S1 with narrowing of the disc space.  There was no acute 
fracture seen.  The resulting pertinent diagnoses were 
chronic low back pain with radiological evidence on May 7, 
1997, of minimal degenerative changes of the lumbosacral 
spine with Grade I-II spondylolisthesis with narrowing of the 
L5-S1 disc space; and possible left sciatic peripheral 
neuropathy.  

In June 1998, the veteran underwent another VA examination of 
the spine.  He reported a long history of low back pain that 
had worsened over the years.  It was reported to be worse 
with prolonged sitting and prolonged standing which was noted 
to be a necessary part of the veteran's job as a shoe 
salesman. The veteran had never tried any physical therapy, 
nor any cold or warm compresses.  He reported that, on 
infrequent occasions, there was some pain radiating down the 
left gluteal and posterior thigh regions.  It never radiated 
into the foot, nor was there any significant weakness 
associated with it.  It was noted that when these episodes of 
leg pain flared up, the veteran developed some tingling and 
paresthesias in his entire left leg, both medially and 
laterally.  The veteran had no bladder symptomatology.  He 
reported that on most occasions, he was able to get by with 
just a small amount of over-the-counter pain medication but 
that he had occasional flare-ups.  Upon objective 
examination, the veteran demonstrated higher cortical 
function, cranial nerves, motor, sensory, deep tendon reflex 
testing, and cerebellar examination.  His gait was somewhat 
antalgic.  On examination of range of motion, the veteran 
demonstrated flexion to approximately 80 degrees before he 
developed some significant pain, as evidenced by his 
grimacing.  Extension at the hip was limited to approximately 
10 degrees.  Lateral bending was limited on the right 
compared to the left but was nonetheless possible to 
approximately 15 degrees.  Examination of the spine revealed 
no axial tenderness to palpation, or paraspinous muscle 
spasm.  The examiner noted that x-rays brought by the veteran 
of his lumbar spine revealed a grade I spondylolisthesis of 
L5 and S1.  The examiner's impressions were that the veteran 
had low back pain, and that it was possible that his back 
pain related to the grade I spondylolisthesis.  The examiner 
noted that in the absence of any prior films, it was unclear 
as to how long this condition had been present, but that it 
was possible that the veteran's significantly worsening back 
pain was related to this spondylolisthesis.   

A review of the VA outpatient treatment records, dated from 
December 1994 to November 2000, reveal no instance in which 
the veteran specifically sought treatment for his low back 
disorder.  However, degenerative joint disease was included 
in the assessment note of a July 1995 treatment, and chronic 
low back pain was listed as one of the veteran's problems in 
an August 1999 treatment note.  

2.  Analysis

The RO has assigned a staged rating to the veteran's low back 
disability, evaluating it as 10 percent disabling from 
October 1, 1992, and as 20 percent disabling from June 6, 
1998.  The disability is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5293.  This hyphenated diagnostic code 
indicates that the veteran's low back disorder is 
characterized as traumatic arthritis (Diagnostic Code 5010), 
and has been evaluated according to the residual condition of 
intervertebral disc syndrome (Diagnostic Code 5293).  See 38 
C.F.R. § 4.27 (2001).

Under the rating criteria for intervertebral disc syndrome, a 
10 percent evaluation is warranted when intervertebral disc 
syndrome is mild.  For an evaluation of 20 percent under 
Diagnostic Code 5293, there must be moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation requires severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

In evaluating disability, all potentially applicable 
diagnostic codes must be considered.  In addition, when 
evaluating a musculoskeletal disability evaluated in part on 
limitation of motion, consideration must be given to whether 
additional functional limitation increases the level of 
disability with pain on use or during flare-ups.  See Deluca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2001).  Painful motion is an important factor of disability 
with any form of arthritis.  38 C.F.R. § 4.59 (2001).

On VA examination in July 1993, the veteran had some slight 
limitation of motion, but the examiner did not note any 
indicia of pain, nor was muscle spasm noted.  There were no 
complaints of pain radiating to the extremities, and the 
veteran did not allege on-going or periodic treatment for his 
back.  The disability, then, was characterized by only a very 
slight limitation of motion and x-ray evidence of 
degenerative changes, including degenerative disc disease, 
without neurological signs or symptoms.  The veteran did not 
complain of flare-ups, and his treatment records show no 
evidence of flare-ups.  The preponderance of the available 
evidence is clearly against assigning a rating higher than 10 
percent for the initial evaluation of the veteran's low back 
disorder.  While characterized as intervertebral disc 
disease, there were no neurological signs and no flare-ups 
with which to associate greater functional limitation due to 
pain on use.  

Diagnostic Code 5293 for intervertebral disc syndrome 
contemplates limitation of motion in its criteria, so a 
separate rating for limitation of motion under Diagnostic 
Code 5292 or under the diagnostic criteria for rating 
arthritis (Diagnostic Code 5003) could not be assigned 
without impermissible pyramiding.  See 38 C.F.R. § 4.14 
(2001).  If the disability were evaluated under Diagnostic 
Code 5292 (limitation of motion of the lumbar spine) the 
limitation is only slight, warranting a 10 percent 
evaluation.  A 20 percent evaluation would require moderate 
limitation of motion, which was not shown on examination and 
not likely on flare-ups, as no flare-ups are indicated.  

Nor would the criteria of Diagnostic Code 5295 (lumbosacral 
strain) avail the veteran of a higher initial evaluation.  It 
requires characteristic pain on motion for even the 10 
percent rating initially assigned, and the initial 
examination showed no indications of pain on motion.  A 
higher rating of 20 percent would require muscle spasm on 
extreme forward bending (not shown on examination) or loss of 
lateral spine motion on one side in a standing position.  
There is no evidence of such loss.  Accordingly, a higher 
evaluation than 10 percent could not be applied under 
Diagnostic Code 5295.

Traumatic arthritis (Diagnostic Code 5010) is evaluated as 
degenerative arthritis (Diagnostic Code 5003).  Degenerative 
arthritis is evaluated on the basis of limitation of motion 
under the appropriate diagnostic code, so reference to the 
general criteria for evaluating arthritis does not provide a 
basis for a higher initial evaluation than 10 percent, 
because it simply references criteria that have already been 
discussed above.

Accordingly, the preponderance of the evidence is against 
assigning an initial evaluation in excess of 10 percent under 
any potentially applicable diagnostic code.

However, the RO has staged the veteran's low back evaluation, 
finding that he met the criteria for a 20 percent evaluation 
as of the date of the June 8, 1998, VA examination.  Having 
reviewed the medical evidence of record, it is at least in 
equipoise as to whether the veteran met the criteria for a 20 
percent evaluation as of the date of his May 1997 
examination, and the Board gives the benefit of this 
reasonable doubt to the veteran.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001).

Neurological complaints attributable to the veteran's 
lumbosacral spine disability were first noted in the May 7, 
1997 examination.  At this examination, the veteran reported 
that pain had been radiating down the left leg associated 
with some numbness and some tingling sensation.  He also 
reported that the pain was aggravated when he stood for more 
than one to one and one-half hours.  He occasionally took an 
over-the-counter medication for pain.  While there were no 
postural abnormalities or fixed deformities, there was some 
suspicion of spasm noted on examination.  "[P]ossible left 
sciatic peripheral neuropathy" was diagnosed.  

Range of flexion was significantly more limited than it had 
been in 1993, with flexion to 50 degrees in May 1997.  
However, the veteran had much greater range of motion of the 
back in all other planes measured than he did in 1993.  His 
overall limitation of motion in May 1997, therefore, remained 
slight, so a 20 percent rating under Diagnostic Code 5292 
would not be appropriate.

However, because the veteran reported neurologic 
symptomatology and the examiner noted possible sign of muscle 
spasm, and because the veteran reported exacerbation of 
symptoms with prolonged standing, the Board resolves 
reasonable doubt in his favor and determines that the 
evidence as of the May 1997 examination supports 
classification of his intervertebral disc syndrome as 
moderate, with recurring attacks (Diagnostic Code 5293).  The 
manifestations of disability demonstrated on the May 1997 
examination did not, while the veteran was being examined, 
show moderate disability.  Rather, the slight evidence of 
possible muscle spasm, the greater limitation of flexion than 
previously shown, and the veteran's self-report of 
neurological symptoms (i.e., radiating pain), indicate that 
greater functional limitation than that actually shown on 
examination was likely with pain on use or during flare-ups, 
and it is this likely greater functional limitation that 
supports the 20 percent evaluation under Diagnostic Code 
5293.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40, 4.45, 4.59 (2001).

Diagnostic Code 5295 (lumbosacral strain) does not provide a 
basis for assigning a 20 percent or higher evaluation, as the 
veteran did not demonstrate muscle spasm on extreme forward 
bending (only possible spasm was noted on palpation), and 
there were no fixed or postural abnormalities.

The RO staged the veteran's back rating to 20 percent as of 
the June 1998 examination.  On this examination, the veteran 
had significantly better flexion than he had in May 1997 (80 
degrees in 1998 versus 50 degrees in 1997).  Extension was 
more limited in 1998 (10 degrees versus 25 degrees in 1997).  
Rotation was not recorded, but lateral flexion (bending) was 
also more limited in 1998 than in 1997.  His overall range of 
motion, therefore, remained slightly limited in 1998.  The 
veteran reported increased pain with long sitting or long 
standing.  He reported that he infrequently had radiation of 
pain accompanied by tingling and paresthesias in his entire 
left leg.  He continued to use over-the-counter pain 
medication, and he had not sought physical therapy, nor had 
he used cold or warm compresses.  He had no tenderness to 
palpation, and there was no muscle spasm.

Accordingly, as of this examination, the evidence still 
reflects that the veteran has slight or mild symptomatology, 
with occasional flare-ups.  His overall range of motion 
remained slightly limited, although in different planes than 
demonstrated in May 1997.  He continued to describe 
infrequent occurrences of neurological symptoms of radiating 
pain, tingling, and paresthesias.  Giving the benefit of 
reasonable doubt to the veteran, he continued to meet the 
criteria for a 20 percent evaluation under Diagnostic Code 
5293 (intervertebral disc syndrome) or 5292 (limitation of 
motion), giving recognition to the likelihood that additional 
functional limitation than that shown on examination could be 
expected to result from pain on use or during flare-ups.  In 
making this assessment, the Board is cognizant that there is 
no objective evidence of such flare-ups, as the veteran has 
not sought treatment or physical therapy for his back 
disorder since service, and he has not required prescription 
pain medication.  The 20 percent evaluation, therefore, 
reflects consideration of the veteran's self-report of his 
infrequent neurological symptoms and the likely additional 
limitation that these would cause.

On the June 1998 examination, the veteran had no tenderness 
and no muscle spasm, so there is no basis to assign a rating 
higher than 10 percent under Diagnostic Code 5295, and rating 
him under that code would not be to his advantage.

Neither on examination in 1998 nor in subsequent evidence is 
there any basis to assign a staged rating greater than 20 
percent.  Diagnostic Code 5293 would require severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief for a 40 percent evaluation.  The 
evidence of record is devoid of any basis for characterizing 
the intervertebral disc syndrome as severe, as the only 
evidence of any neurological symptoms is the veteran's self 
report, and he characterized the occasions of radiating pain 
as infrequent.  Likewise, there is no basis to characterize 
the veteran's limitation of motion as severe, as would be 
required for a 40 percent rating under Diagnostic Code 5292.

Accordingly, the preponderance of the evidence is against a 
staged rating higher than 20 percent from May 7, 1997.


ORDER

Entitlement to service connection for tinnitus is granted.

Subject to the law and regulations regarding the payment of 
monetary benefits, a rating of 10 percent, and no more, is 
granted for service-connected maxillary and ethmoid sinusitis 
with retro-orbital headaches and allergic rhinitis from the 
initial grant of service connection.

An increased (compensable) evaluation for a deviated nasal 
septum is denied.

An evaluation in excess of 10 percent for service-connected 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine is denied for the period from the 
initial grant of service connection to May 7, 1997.

Subject to the law and regulations regarding the payment of 
monetary benefits, a rating of 20 percent, and no more, is 
granted for service-connected degenerative disc disease and 
degenerative joint disease of the lumbosacral spine, from May 
7, 1997.  



REMAND

Based on the VCAA statutory changes and review of the record, 
additional development of the evidence should be accomplished 
for the claims of entitlement to service connection for a 
neck disorder characterized by pain, entitlement to service 
connection for a left shoulder disorder, and entitlement to a 
higher staged rating for PTSD.

With respect to the claim of entitlement to service 
connection for a neck disorder characterized by pain, service 
medical records reveal periodic complaints by the veteran of 
neck pain, and the diagnosis of neck muscle spasms.  On VA 
examination in July 1993, the veteran gave a history of 
"cricks" in his neck about every two months since 1984, 
with pain being more frequent on the right than the left.  X-
ray of the cervical spine showed no definite fracture, disc 
disease, or soft tissue abnormality.  Physical examination 
showed no limitation of motion of the neck.  No diagnosis 
relative to the neck was given.

A March 1995 VA outpatient treatment record shows that the 
veteran complained of left neck pain over a one month period.  
The diagnostic impression included trapezius spasm.

There were similar complaints of neck pain in service and 
post service.  The question is whether the veteran has a 
current neck disability, and, if so, whether it can be 
attributed to the veteran's active service.  Consequently, 
the RO should schedule the veteran for an appropriate VA 
examination.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)).  The purpose of the 
examination is to obtain a medical opinion as to the etiology 
of any current neck disorder and whether it is related to 
disease or injury in service.

In connection with the claim of entitlement to service 
connection for a left shoulder disorder, service medical 
records reveal that the veteran was seen in December 1980 for 
complaints of a 2 to 3 day history of spasms in the left 
shoulder and neck.  The assessment was "spasm."  Treatment 
notes in April 1992 for an unrelated condition indicated that 
the left shoulder made noise.  The pertinent assessment was 
"minor left shoulder."  In May 1992, the veteran's shoulder 
was reported as doing "ok."  On separation examination in 
June 1992, the veteran reported that he did not have then nor 
had he ever had a painful or "trick" shoulder.  Upper 
extremities were normal on examination.

In the report of a July 1993 general VA examination, the 
veteran noted, by history, that in 1989 he had experienced 
pain in his left shoulder while doing pull-ups in active duty 
physical training as well as during other physical activity.  
Examination of the left shoulder revealed normal range of 
motion.  Crepitus was palpable on the anterior aspect of the 
left shoulder joint with any motion.  An x-ray report of the 
left shoulder was negative for either fracture or 
dislocation.  Hypertrophy of the lower portion of the 
acromium was noted.  The pertinent examination diagnosis was 
"arthritis, left shoulder joint, probably post traumatic."

VA examination report, dated in May 1996, noted by history 
that the veteran complained of pain over his shoulders for 
over five years "probably due to pull-ups during physical 
fitness test."  Both shoulders were normal on examination, 
but range of motion was restricted.  The pertinent diagnosis 
was chronic shoulder pain bilaterally.  The examiner noted 
that "this pain may be secondary to a mild degenerative 
joint disease in the left shoulder per x-rays on May 15, 
1996."  The May 15, 1996, x-rays of the left shoulder 
referred to by the examiner disclosed mild degenerative 
changes of the shoulder.  The bony structure was noted to be 
otherwise unremarkable.

The veteran now has degenerative joint disease of the left 
shoulder.  The question is whether it is related to the 
veteran's period of service.  Consequently, the RO should 
schedule the veteran for an appropriate VA examination.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(c)(4)).  The purpose of the examination is to obtain 
a medical opinion as to whether any current left shoulder 
disorder is related to disease or injury in service.

With respect to the claim for a higher staged rating for 
PTSD, there are two letters from the Tallahassee, Florida, 
Vet Center contained in the claims file that provide an 
"overview" of the veteran's contact with that Center.  
These letters indicate, however, that the veteran has had 
ongoing contact with the Center since September 1992, 
including as of July 1995, at least 25 sessions of individual 
counseling and 85 group counseling sessions.  The reports of 
the veteran's counseling sessions at the Vet Center are not 
contained in the claims file but are relevant to an 
assessment of the level of his disability.  Accordingly, on 
remand, the RO should obtain the complete Vet Center 
treatment records for the treatment of the veteran from 
September 1992 to the present.  38 U.S.C.A. § 5103A(c) (West 
Supp. 2001); 66 Fed. Reg. 45, 620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R § 3.159(c)(3)).  

Once the veteran's complete treatment records are associated 
with the file, he should be accorded a VA examination to 
assess the severity of his PTSD, with review of the claims 
file by the examiner.

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(e)). 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Obtain the complete Vet Center 
treatment records for the veteran from 
September 1992 to the present from the 
Tallahassee, Florida Vet Center.  Ask the 
veteran to identify the VA Medical 
Center(s) where he has received treatment 
for his neck complaints, his left 
shoulder disorder, and his PTSD since 
November 2000, the dates of the most 
current treatment records.  Request 
copies of all VA treatment records of the 
veteran from November 2000 to the 
present.  Associate all records received 
with the claims file.

2.  Ask the veteran for the names and 
addresses of any private care provider 
from whom he has received treatment for 
his neck complaints, his left shoulder 
disorder and his PTSD since November 2000, 
for the approximate dates of such care, 
and for appropriate releases for the 
treatment records from each provider.  If 
such information is provided, request the 
treatment records and associate all 
responses with the claims file.  If any 
development undertaken pursuant to 
information or releases provided by the 
veteran is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(e)). 

3.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, schedule the veteran for a VA 
orthopedic examination.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R 
§ 3.159(c)(4)).  The examiner should be asked 
to review the claims file and this remand in 
connection with the examination.  All 
necessary tests should be done.  The examiner 
should provide a diagnosis and etiology of 
the veteran's neck disorder and left shoulder 
disorder, if any, and is asked to express an 
opinion as to whether it is at least as 
likely as not that any current neck disorder 
and/or left shoulder disorder is related to a 
disease or injury of service origin.  The 
medical rationale for the opinion should be 
provided, citing the objective medical 
findings leading to the conclusion.  

4.  Once the veteran's treatment records 
for PTSD have been associated with the 
file, schedule him for a VA psychiatric 
examination to assess the severity of his 
PTSD.  The claims file must be provided to 
the examiner for review in connection with 
the examination.  Any necessary testing 
should be done, and the examiner is asked 
to assign a global assessment of 
functioning (GAF) scale score and to 
explain the significance of the score in 
relation to the veteran's PTSD.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If they do not include adequate responses 
to the specific opinions requested, the 
report(s) must be returned for corrective 
action.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

6.  Readjudicate the veteran's claims of 
entitlement to service connection for a 
neck disorder characterized by pain, 
entitlement to service connection for a 
left shoulder disorder, and entitlement to 
an higher staged rating for PTSD, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



